904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fermin Jose GARCIA, Plaintiff-Appellant,v.Clarence L. JACKSON, Respondent-Appellee.
No. 89-6816.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 22, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 89-368-R).
Fermin Jose Garcia, appellant pro se.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Fermin Jose Garcia appeals from the district court's order denying relief under 28 U.S.C. Sec. 2254 and 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Garcia v. Jackson, C/A No. 89-368-R (W.D.Va. Aug. 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 This case was put in abeyance pending this Court's opinion in Kaufhold v. Jackson, No. 89-7539.  The unpublished opinion in Kaufhold was issued on April 13, 1990.  In Kaufhold, we applied established precedent to reject a claim that denial of parole based on "the serious nature and circumstances of [the prisoner's] crimes" is unconstitutional.  (Slip op. at 2-3).  We are bound by these established rules in this case